DETAILED ACTION
This action is in response to the application filed on 12/21/2021.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 recites “determining a set of candidate operations eligible to be performed on the data”, which raises new matter issues. The originally filed specification supports that the function engine 114 may identify the types of operations that may be performed on the data or portion(s) of the data, and provide the identified functions (see at least paragraph [0030] of the specification). However, the specification does not appear to sufficiently support “determining a set of candidate operations eligible to be performed on the data.” Claim 14 has the same issue.
Claim 4 recites “determining that the first data includes insufficient information for a second data visualization operation to generate a second type of visualization of the first data and excluding the second data visualization operation from the set of candidate operations,” which also raises new matter issues. The originally filed specification supports that for example, a first data may include sufficient information to utilize a histogram visualization operation, while a second data may include sufficient information to utilize a histogram visualization operation, a scatter plot visualization operation, a wind rose chart visualization operation, and a map visualization operation. Based on access of the first data, the function engine 114 may provide via the interface(s) the histogram visualization operation. Based on access of the second data, the function engine 114 may provide via the interface(s) the histogram visualization operation, the scatter plot visualization operation, the wind rose chart visualization operation, and the map visualization operation (See at least paragraph [0030] of the specification). However, the specification does not appear to sufficiently support “determining that the first data includes insufficient information for a second data visualization operation to generate a second type of visualization of the first data and excluding the second data visualization operation from the set of candidate operations.” Claim 15 has the same issue.
Claims 5 and 16 mirror the deficiencies of the claims upon which they depend.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/256,952, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 3-5 and 14-16 are not entitled to the benefit of the prior application.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-8, 10-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, and 11-13 of U.S. Patent No. 11,221,831 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2, 6-8, 10-13 and 17-20 of the instant application are generic to all that is recited in claims 1, 2, 5-8, and 11-13 of the patent, as shown below.

17/558,560 (INSTANT APPLICATION)
US PATENT 11,221,831 B1
Claim 1. A system comprising: 
one or more processors;
 memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
providing, via a pipeline creation interface, access to a set of functions, each function configured to perform one or more operations on data; 







receiving, via the pipeline creation interface, a selection of a plurality of functions of the set of functions, the plurality of functions comprising a grouping of multiple functions from the set of functions; 



generating a new function based on the grouping of multiple functions, wherein generating the new function comprises automatically generating raw code for the new function that includes at least one of portions of raw code of the multiple functions or references to the raw code of the multiple functions; and 



generating a pipeline of operations for the data based at least in part on the new function and one or more of the selected plurality of functions.
Claim 7. A system comprising: 
one or more processors; 
memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
accessing data; 
providing a set of functions for the data, the set of functions providing at least one of a modification operation or a visualization operation for the data, the providing the set of functions for the data including displaying a pipeline creation interface, the providing the set of functions including suggesting at least one function based at least in part on at least one of a portion of the data or a historical usage of the at least one function; 
receiving a selection of a plurality of functions of the set of functions via the pipeline creation interface, wherein receiving the selection of the plurality of functions comprises receiving, from a user via the pipeline creation interface, a grouping of multiple functions from the set of functions; 

generating a new function based on the grouping of multiple functions, wherein generating the new function based on the grouping of multiple functions comprises automatically generating raw code for the new function based on raw code of the multiple functions, and wherein the code for the new function includes at least one of portions of the raw code of the multiple functions or references to the raw code of the multiple functions; 
generating a pipeline of operations for the data; and 
updating the raw code of the new function based at least in part on changes to the raw code of the multiple functions.
Claim 2
Claim 8
Claim 6
Claim 7
Claim 7
Claim 7
Claim 8
Claim 13
Claim 10
Claim 12
Claim 11
Claim 11
Claim 12
Claim 7
Claim 13
Claim 8
Claim 17
Claim 7
Claim 18
Claim 7
Claim 19
Claim 13
Claim 20 
Claim 12





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194